DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both a gate line and a first layer of a second insulating layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on October 28, 2021 is acknowledged.  Accordingly, claims 15-20 have been withdrawn from further consideration, and claims 1-14 have been examined as follows.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2 – “liquid crystal layer” is presumed to be intended as “a liquid crystal layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over LG Display Co., Ltd. (KR 10-1897747), of record in the IDS and translation provided herewith, hereinafter “LG”.

Regarding claim 1, LG discloses a display device (see Figs. 4-7) comprising:
a substrate (101);
a metal layer (106b) disposed on the substrate (101);
a pixel electrode (103b) disposed on the substrate (101) and the metal layer (106b) and including a protrusion (e.g., 103b overlapping 106b) overlapping the metal layer (106b);
a first insulating layer (111) covering the metal layer (106b) and the pixel electrode (103b);
an extension of a drain electrode (117c, 117d) disposed on the first insulating layer (111) and overlapping a portion of the protrusion (see Figs. 4-7);
a second insulating layer (123) covering the first insulating layer (111) and the extension (117) (see Figs. 5, 7); and
a pixel electrode connector (129b) disposed on the second insulating layer (123) and overlapping the protrusion and the extension (see Figs. 4-7),
wherein the first insulating layer (111) and the second insulating layer (123) include a first opening (see Figs. 5, 7) exposing an upper surface of the extension (117c, 117d), and
the pixel electrode connector (129b) contacts the upper surface of the protrusion (103b; e.g., via 106b) and the upper surface of the extension (117c) through the first opening (see Figs. 5, 7).
LG discloses the metal film 106b is over the pixel electrode 103b, relative to the substrate 101, thus does not explicitly disclose the first opening exposing an upper surface of the protrusion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first opening exposing an upper surface of the protrusion, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.

Regarding claim 2, LG discloses wherein the first opening includes a first region overlapping the protrusion and the extension (e.g., left-to-middle region, Figs. 5, 7), and a second region overlapping the protrusion and not overlapping the extension (e.g., lowermost, right region, Figs. 5, 7).

Regarding claim 3, LG discloses wherein the first insulating layer (111) disposed under the extension (117d) has an undercut portion (127a, Fig. 7).

Regarding claim 4, LG discloses wherein the metal layer (106b) includes a region where the first opening is defined (see Figs. 5, 7).

Regarding claim 5, LG discloses wherein the pixel electrode connector (129b) includes a disconnected portion within the first opening (e.g., see end of 129b at bottom of opening, Figs. 5, 7).

claim 6, LG discloses a gate line (106) disposed between the substrate (101) and the first insulating layer (111) (see Figs. 5, 7),
wherein the metal layer (106b) is disposed at a same layer as the gate line (106) (see Fig. 5).

Regarding claim 7, LG discloses wherein the metal layer (106b) is not connected to the gate line (106) (see Figs. 4-7).

Regarding claim 8, LG discloses wherein the pixel electrode connector (129b) includes a transparent conductive material (p. 10).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over LG Display Co., Ltd. (KR 10-1897747), as applied to claim 1 above, and further in view of Lee et al. (US 9,104,060), hereinafter “Lee”.

Regarding claim 9, LG discloses a common electrode (129a).
LG fails to explicitly disclose a common voltage line disposed on the substrate; and the common electrode disposed on the common voltage line, wherein the first insulating layer and the second insulating layer disposed between the common voltage line and the common electrode include a second opening exposing an upper surface of the common voltage line, and the common electrode is in contact with the upper surface of the common voltage line through the second opening.
However, Lee discloses a display device (see Figs. 1-2), comprising:

the common electrode (181) disposed on the common voltage line (122),
wherein the first insulating layer (13) and the second insulating layer (16+17) disposed between the common voltage line (122) and the common electrode (181) include a second opening (191b) exposing an upper surface of the common voltage line (122), and
the common electrode (181) is in contact with the upper surface of the common voltage line (122) through the second opening (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common voltage line disposed on the substrate; and the common electrode disposed on the common voltage line, wherein the first insulating layer and the second insulating layer disposed between the common voltage line and the common electrode include a second opening exposing an upper surface of the common voltage line, and the common electrode is in contact with the upper surface of the common voltage line through the second opening, as in Lee, into the display device of LG to provide the electrical connection to provide a common voltage signal for effective imaging display.

Regarding claim 10, LG discloses wherein the pixel electrode connector (129b) is not connected to the common electrode (129a) (see Fig. 5) and formed of a same material and formed at a same time as the common electrode (p. 10).
Regarding the product-by-process limitation of “formed at a same time”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process 

Regarding claim 11, LG discloses wherein the pixel electrode (103b) overlaps the common electrode (129a) with the first insulating layer (111) and the second insulating layer (123) interposed therebetween (see Fig. 5).

Regarding claim 12, LG discloses wherein the pixel electrode (103b) disposed in each pixel has a plate shape and the common electrode (129a) has a shape including a slit (see Figs. 4-5).

Regarding claim 13, LG discloses liquid crystal layer disposed on the common electrode (129a); and an upper substrate disposed on the liquid crystal layer (pp. 10-11).

Regarding claim 14, LG discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the second insulating layer includes a first layer including an inorganic insulating material, and a second layer disposed on the first layer and including an organic insulating material.
However, Lee discloses a display device (see Figs. 1-2), wherein the second insulating layer (16+17) includes a first layer (16) including an inorganic insulating material (col. 5, lines 57-67), and a second layer (17) disposed on the first layer and including an organic insulating material (col. 4, lines 36-38; color filter layer known to be an organic insulating material).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896